Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is responsive to the communication filed on 03/01/2021.
Claims 1-17 are pending in the application.


	Response to Amendment	
The amendment filed 03/01/2021 is fully responsive.

Response to Arguments
Applicant traverses the applied combination of prior art in light of the following arguments:
An obvious rejection cannot be a conclusory result; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
 In response, the Examiner respectfully asserts the 103 analysis went beyond concluding it would have been obvious to combining the elements of electric motors within each articulated joint of the loading arms based on known methods, see Non-Final Office Action, pages 6-7.   
   “However, McTamaney, as modified by DeVehat, does not expressly teach the electric motors.  Crampton et al. teaches an articulated arm providing three degrees of freedom and further comprising electric motors per joint (Figure 11B).  McTamaney teaches an articulated arm for coupling the ends of fluid lines utilizing actuators, the articulated arm comprising at least three separate joints (Col 7 lines 41-67, Col 8 lines 3-67).

              In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner respectfully submits the motorized, articulated arm of McTamaney, as modified by DeVehat, albeit the motors are not integral per joint, given a means for providing accurate, three dimensional position via robotic arms where motors are integral per joint, would realize an improved invention via applying the robotic control systems, as per Crampton, for realizing improved accuracy when mating articulable ends of either arm.  One of ordinary skill in the art observing the application of robotic homing operations, see USPN 5608847, ABSTRACT, Figure 3B: previously cited) in light of Crompton, would appreciate the utilization of robotic systems for facilitating coupling operations.  Accordingly, the Examiner respectfully submits there is a rational basis for employing robotic arms for achieving target positioning.
    
One of ordinary skill in the art would have insufficient knowledge of the robotic arm to easily recognize the applicability of that art to the loading arm.

 In response, the person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers 

     The Examiner respectfully submits Applicant has not presented evidence supporting the lack of sufficient knowledge for modifying the articulated arm sections to comprise electric motors, see MPEP 2145, see also 716.01(c) II (Attorney Arguments Cannot Take the Place of Evidence). 

No evidence exists that adapting the articulated arms would provide granular levels of control per arm.
                            The Examiner respectfully submits Crampton provides a granular level of control (Crampton: “The measurements are then used to create an error map. Error compensation for load has been carried out by measuring the power used by the servos to automatically calculate the loads on the arm. Even with multiple types of error compensation, accuracies of only 0.2 mm (+/−2 Sigma) have been achieved for robots of the type and reach found in large quantities on automotive production lines,” 0003)
                            See also USPN 5608847, ABSTRACT, Figure 3B)
                               

One of ordinary skill in the art would be discouraged from applying the teachings of Cramptom to the loading arm based on “such a solution would make the loading arm unduly heavy, costly, and difficult to manufacture.”
                              The Examiner respectfully submits Applicant has not presented evidence supporting the solution would make the loading arm unduly heavy, costly, and difficult to manufacture” , see MPEP 2145, see also 716.01(c) II (Attorney Arguments Cannot Take the Place of Evidence). 
                        

Crampton is non-analogous art and therefore the present rejection is improper. 
      In response to applicant's argument that Crampton  is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
 In this case, the Examiner respectfully submits while Crampton is not in the field of marine loading systems, Crampton is reasonably pertinent to the problems solved in light of Applicant’s specification.  Applicant’s specification teaches a problem of automatically mating articulated loading arms sections using motorized joints, where at least position data is utilized (Applicant’s published specification, see Figure 1, Figure 6A, Figure 6B, 0011-14).  Generally speaking, the specifications teaches a problem to be solved as employing motorized, articulated arms to achieve a target position.
   Here, one of ordinary skill in the art given a problem of controlling articulated arms to achieve target positions would look to prior art systems encompassing articulated arms for automating otherwise manual activities of moving said arms.  Crampton provides a motorized articulated arm for achieving precise positioning, where each joint of the articulated arm comprises an electric motor (Crampton, Figures 1-4) (e.g. In order for a reference to be "reasonably pertinent" to the problem, it must "logically have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011) is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. , MPEP 2141.01(a) I.)
Applicant does not specifically present arguments to claims 3 and 10-17 except for their dependency on a disputed base claim. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Limitations:
        Claim 2, means for calculating the position -> Figure 2 – GPS 
         Claim 3, means for providing information on the angular orientation -> pendulum sensor, 0113
        Claim 15, second means for providing information > laser, 0131
        Claim 16, means positioned on the base for providing information -> GPS, 0109



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McTamaney et al. (USPN 4408943) in view over Devehat (PG/PUB 2004/0099336) in view over Crampton (PG/PUB 20050166413)  in view over Guillard (USPN 6114975).

As per claim 1, McTamaney et al. teaches a marine loading arm comprising:
0[[at least one fluid transfer line having a fixed line end fixed to a base and a moveable line end provided with a coupling adapted for connection to a target duct, a[[the loading arm comprising three separate articulations]] for providing the coupling having at least three degrees of freedom relative to the base]]; 
a control device (70) for controlling the movement and positioning of the coupling (62), the control device comprising at least three actuators (138, 144, 150 w/ 47, 32, 151), a[[each actuator comprising an electric motor which is positioned at a respective articulation to]]controls movement of the coupling in a corresponding degree of freedom (e.g. up, down, slew, Col 7 lines 49-67)  and is provided at an articulation of the loading arm that provides  the corresponding degree of freedom (ABSTRACT, Col 7 lines 41-67, Figure 1)
                          0Devehat teaches at least one fluid transfer line having a fixed line end fixed to a base and a moveable line end provided with a coupling adapted for connection to a target duct, the coupling having at least three degrees of freedom relative to the base (ABSTRACT, Figure 1).
                   Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of McTamaney (e.g. automatically controlling an articulated arm to join source and destination couplers), to the teachings of Devehat (e.g. joining a source coupler to a target duct via a transfer line having a fixed line), would achieve an expected and predictable result via combining said elements using known methods.  Whether a coupler is coupled to a fixed or floating target coupler, an improved invention is realized via accounting for marine loading/unloading configurations while improving stability via a guide cable.
            aHowever, McTamaney, as modified by DeVehat, does not expressly teach the electric motors.  Crampton et al. teaches an articulated arm providing three degrees of freedom and further comprising electric motors per joint (Figure 11B).  McTamaney teaches an articulated arm for coupling the ends of fluid lines utilizing actuators, the articulated arm comprising at least three separate joints (Col 7 lines 41-67, Col 8 lines 3-67).
             Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of McTamaney, as modified by Devehat (e.g. automatically coupling a source coupler to a target duct based upon position data), to the teachings of Crampton (e.g. controlling the motion of an articulated arm utilizing electric motors), would achieve an expected and predictable result via adapting the articulated arm joints of McTamaney, as modified by Devehat, to integrate independently controlled electric motors for enabling an articulated arm to position an object within multiple degrees of freedom.  Moreover, one of ordinary skill in the art would appreciate that robotic arms comprise motorized joints for at least performing homing operations (USPN 5608847, ABSTRACT, Figure 3B).   Accordingly, the adaptation of both articulated arms to comprise motorized joints for positioning/mating objects in three dimensional space provides an improved invention via providing granular levels of control per arm joint for fine and coarse positioning. 
               However, McTamaney, as modified, does not expressly teach the global positioning limitations as described below.  McTamaney, in view over Guillard, teaches:
the control device further comprising a first global positioning system device positioned on or adjacent the coupling for providing information on the absolute positioning of the coupling in space (Guillard, Figure 4, Col 5 lines 32-42, Col 6 lines 43-53, Col 7 lines 12-20, Col 7 lines 38-46, Figure 1, Figure 2)
 Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Guillard (e.g. providing a GPS on each of a source device and a target device for enabling homing operations), to the teachings of McTamaney, as modified (e.g. automatically joining source and destination objects based on obtaining position data for a source and target coupler), would achieve an expected and predictable result via combining said elements using known methods.  McTamaney teaches using position data obtained via laser based tracking for performing a homing operation.  Guillard teaches using GPS data for performing homing.  Whether position data is obtained per target and source device via laser tracking and/or GPS, an improved invention is realized via obtaining greater accuracy via GPS in light of the relative motion between a source and target device during marine loading/unloading.

As per claim 2, McTamaney, as modified, teaches the marine loading arm according to claim 1, wherein the control device further comprises calculating means for (a) calculating the positioning of the coupling relative to the target duct on the basis of information [[on the absolute positioning of the target duct in space and the information on the absolute positioning of the coupling in space]], (b) calculating control instructions for each of the actuators which will result in movement of the coupling toward the target duct, (c) applying said control instructions to the actuators to bring the coupling toward the target duct, and (d) repeating steps (a) - (c) as needed (supra claim 1)
  McTamaaney teaches a pertinent function of performing a homing operation based on position data, supra claim 1.  McTamaney, as modified by Guillard, teaches the utilization of GPS data for performing a homing operation, supra claim 1.
  Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of McTamaney (e.g. utilizing position data for implementing a controlled homing operation), to the teachings of Guillad (e.g. utilizing GPS data for performing a homing operation), would achieve an expected and predictable result via combining said elements using known methods based upon adapting the position data of McTamaney to utilize GPS data of Guilland.  Whether laser based position data or GPS data is utilized, an improved invention is realized via providing an additional means for obtaining position data used on combination with or exclusive to the laser based position data for rough and fine homing control. 

As per claim 4, McTamaney teaches the marine loading arm according to claim 1, further comprising a clamping actuator for enabling the coupling to be clamped and unclamped, wherein once the coupling is in the position for connection, the calculating means applies a control instruction to said clamping actuator to clamp the coupling onto the target duct (Col 8 lines 13-40)
As per claim 5, McTamaney teaches the marine loading arm according to claim 4, wherein once the coupling has been clamped onto the target duct, the calculating means applies an instruction to disengage the actuators (Col 8 lines 21-32)
As per claim 6, McTamaney teaches the marine loading arm according to claim 1, further comprising a second global positioning system device positioned on or adjacent the target duct for providing the information on the absolute positioning of the target duct in space (supra claim 1)
As per claim 7, McTamaney teaches the marine loading arm according to claim 6, wherein the first and second global positioning system devices comprise means for communicating with each other and means for calculating and providing information on the positioning of the coupling relative to the target duct (supra claim 1, see Guillard, Figure 4)
As per claim 8, McTamaney , as modified, teaches a marine loading arm comprising:
at least one fluid transfer line having a fixed line end fixed to a base and a moveable line end provided with a coupling adapted for connection to a target duct, the loading arm comprising three separate articulations for providing the coupling with at least three degrees of freedom relative to the base (supra claim 1); and
a control device for controlling the movement and positioning of the coupling, the control device comprising at least three actuators, each actuator comprising an  electric motor which is positioned at a respective articulation to control movement of the coupling in a corresponding degree of freedom and provided at an articulation of the loading arm that provides  the corresponding degree of freedom (supra claim 1)
the control device further comprising means positioned on or adjacent at least one of the coupling and the target duct for providing information on the positioning of the coupling; (supra claim 1)
wherein the coupling positioning information means includes an optical device which is fixed relative to one of the coupling and the target duct and is adapted to emit a luminous beam towards the other of the coupling and the target duct, detect the reflected beam, measure the travel time of the beam and deduce therefrom the positioning of the coupling relative to the target duct. (supra claim 1)
As per claim 9, McTamaney teaches the marine loading arm according to claim 8, wherein the control device further comprises calculating means for (a) calculating the positioning of the coupling relative to the target duct on the basis of the information on the positioning of the coupling, (b) calculating control instructions for each of the actuators which will result in movement of the coupling toward the target duct, (c) applying said control instructions to the actuators to bring the coupling toward the target duct, and (d) repeating steps (a) - (c) as necessary until the coupling is located in a position for connection to the target duct , supra claim 2
Claims 10-11 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McTamaney et al. (USPN 4408943) in view over (Devehat (PG/PUB 2004/0099336) in view over Crampton (PG/PUB 20050166413 in view over Guillard (USPN 6114975) in view over Pryor (USPN 6314631)
As per claim 10, McTamaneny, as modified, supra claim 1, teaches a marine loading arm comprising:
at least one fluid transfer line having a fixed line end fixed to a base and a moveable line end provided with a coupling adapted for connection to a target duct, the loading arm comprising three separate articulations for providing the coupling having at least three degrees of freedom relative to the base; (supra claim 1) and
a control device for controlling the movement and positioning of the coupling, the control device comprising at least three actuators, each actuator comprising an electric motor which is positioned at a respective articulation to control movement of the coupling in a corresponding degree of freedom and is provided at an articulation of the loading arm that provides the corresponding degree of freedom; (supra claim 1);  however, McTamaney, as modified, does not teach the camera limitations as described below.  McTamaney, in view over Pryor, teaches:
the control device further comprising a camera which is fixed relative to one of the coupling and the target duct and is adapted to provide an image of the other of the coupling and the target duct or of a target which is fixed relative to the other of the coupling and the target duct (Figure 3a, Figure 3b)
Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Pryor (e.g. using camera to obtain images for position control and automatically coupling objects together), to the teachings of McTamaney, as modified (e.g. automatically joining a coupler to a target duct), would achieve an expected and predictable result via adapting each coupler and target duct to integrate camera for providing position data for automatically joining objects.
As per claim 11, McTamaneny, as modified, supra claim 1, the marine loading arm according to claim 10 but does not teach the camera limitations as described below.  McTamaney in view over Pryor teaches wherein the control device further comprises calculating means which is adapted to: (a) process the image provided by the camera and calculate therefrom the positioning of the coupling relative to the target duct (Pryor, Figures 3a-3b), (b) calculate control instructions for each of the actuators which will result in movement of the coupling toward the target duct (supra claim 1 for utilizing position data for a homing operation) (c) apply said control instructions to the actuators to bring the coupling toward the target duct, and (d) repeat steps (a) - (c) as necessary until the coupling is located in a position for connection to the target duct, supra claim 2
   Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Pryor (e.g. using camera to obtain images for position control and automatically coupling objects together), to the teachings of McTamaney, as modified (e.g. automatically joining a coupler to a target duct), would achieve an expected and predictable result via adapting each coupler and target duct to integrate camera for providing position data for automatically joining objects.  In particular, one of ordinary skill in the art utilizing a camera per coupler and target duct for acquiring position data, as per Pryor, to the teachings of McTamaney, namely using coupler and target duct position data for a homing operation, would achieve an expected and predictable result via substituting the camera positional data per coupler and duct in place of the GPS data for enabling an automatic homing operation.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McTamaney et al. (USPN 4408943) in view over (Devehat (PG/PUB 2004/0099336) in view over Crampton (PG/PUB 20050166413 in view over Guillard (USPN 6114975) in view over Joh et al. (PG/PUB 2008/0172156) in view over Sasselli et al. (USPN 7317448)
As per claim 15, McTamaney teaches the marine loading arm according to claim 2, further comprising at least a second means for providing information on the positioning of the coupling, said second means being adapted to determine the positioning of the coupling with greater degree of precision than the first global positioning device (McTamaney, see laser based position determination, ABSTRACT, Col 4 lines 55-67 through Col 6 lines 1-67); however, McTamaney does not teach the limitations as described below.  McTamaney, as modified by Guillard and in further view over Joh et al. and Sasselli et al., teaches wherein the calculating means (41) uses the information on the positioning of the coupling from the second means when the distance between the coupling and the target duct is less than a predefined distance (Joh et al., see selectively omitting a sensor for use in position determination when an object is less than a predefined distance from another object, ABSTRACT, 0025, 0033, 0034, see also Sasselli for providing a pertinent function of switching between first or second sensors, Col 8 lines 6-20, Figure 3).
McTamaney, as modified by Guillard, teaches a GPS sensors located on each of a coupler and target duct, supra claim 1.  McTamaney teaches the utilization of a laser sensors for obtaining position (McTamaney, see laser based position determination, ABSTRACT, Col 4 lines 55-67 through Col 6 lines 1-67)
 Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Joh (e.g. omitting the use of a first sensor when a distance between a source and target object are less than a defined distance), to the teachings of Sasseli (e.g. selecting first or second sensors based upon a determination of which one provides greater accuracy), to the teachings of McTamaney, as modified by Guillard (e.g. providing both GPS and laser based sensors for providing a homing operation), would achieve an expected and predictable result of utilizing the laser based sensor by virtue of omitting the GPS sensor when a coupler and target duct are within a defined distance.  Since utilizing a laser based sensor provides greater distance measurement opposed to a GPS, an improved invention is realized based upon omitting the use of a GPS sensor when a coupler and target duct are within a defined distance for optimizing position control.

Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McTamaney et al. (USPN 4408943) in view over (Devehat (PG/PUB 2004/0099336) in view over Crampton (PG/PUB 20050166413 in view over Guillard (USPN 6114975) in view over Suita et al. (PG/PUB 2004/0249508).
As per claim 16, McTamaney teaches the marine loading arm according to claim 2, further comprising [[means positioned on or adjacent the base for providing information on the absolute positioning of the base in space]], wherein the calculating means is adapted to calculate in real time from the information on the positioning of the coupling and the information on the positioning of the base, information on the positioning of the coupling relative to the base (supra claim 1) [[compare the information on the positioning of the coupling relative to the base to data defining at least one authorized positioning zone for the coupling, and trigger a perceptible alarm signal when the coupling leaves the authorized positioning zone]]
   Guillard teaches a means for obtaining position data, where GPS units are located on each of a source and target element, supra claim 1.  McTamaney, as modified by Devehat, teaches a source coupling and a target base, supra claim 1.  
   Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Guillard (e.g. locating GPS units on respective devices), to the teachings of McTamaney, as modified by Davehat (e.g. providing GPS units on a target duct, coupler, and providing a reference base), would achieve an expected and predictable result of obtaining position data for interference checking based upon adapting the base to integrate a GPS unit for providing relative position data.  It is foreseeable a coupler may impact external elements including but not limited to a base.  Accordingly, an improved invention is realized based upon providing position data for determining the likelihood of collision due robotic arm motion. 
   However, McTamaney, as modified, does not teach authorized zone limitations as described below.  McTamaney, in view over Suita, teaches:
  Suita teaches a pertinent function of compare the information on the positioning of the [[coupling relative to the base]] to data defining at least one authorized positioning zone for the coupling, and trigger a perceptible alarm signal when [[the coupling]] leaves the authorized positioning zone (ABSTRACT, Figures 3-8, 0006, 0011, 0053-54)
Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Suita (e.g. determining when a robotic element enters a prohibited zone and providing an alert), to the teachings of McTamaney, as modified (e.g. automatically controlling a coupler to attach to a target duct), would achieve an expected and predictable result via combining said elements using known methods to optimize safety and reduce potential collision with surrounding objects. In particular, one of ordinary skill in the art applying the teachings of McTamaney (e.g. disabling power to actuators associated with a coupler), to the teachings of Suita (e.g. stopping robotic motion when an element enters a forbidden area), would realize an expected and predictable result of determining when a coupler enters a restricted zone and stopping motion via disabling at least power and/or providing a braking force. 
As per claim 17, McTamaney teaches the marine loading arm according to claim 16, wherein the calculating means [[is adapted to stop the application of the control instructions to the actuators when the coupling leaves the authorized positioning zone]]
      Suita teaches a function of applying control instructions to the actuators when a robotic element leaves an authorized positioning zone (Figures 1-6, ABSTRACT, 0005, 0011, 0053-54).  McTamaney teaches a means for disabling power to actuators (Col 8 lines 21-32)
  Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Suita (e.g. stopping the use of actuators based upon a robotic element entering a restricted area), to the teachings of McTamaney (e.g. controlling a coupler to enter a desired zone proximate to a target duct), would achieve an expected and predictable result via adapting the calculating instructions of McTamaney to integrate a pertinent function of stopping the actuation of robotic elements including but not limited to when a coupler enters a forbidden region to optimize safety.
   

Claim 14 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McTamaney et al. (USPN 4408943) in view over (Devehat (PG/PUB 2004/0099336) in view over Crampton (PG/PUB 20050166413 in view over Guillard (USPN 6114975) in view over Ward (USPN 6198369)
   As per claim 14, McTamaney teaches the marine loading arm according to claim 1 but does not teach the limitations as described below.  Ward teaches wherein at least one of the actuators comprises a proportional control actuator (ABSTRACT)
    Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of McTamaney, as modified by Crompton (e.g. utilizing electric motors to control robotic motion), to the teachings of Ward (e.g. utilizing proportional control actuators), would achieve an expected and predictable result via combining said elements using known methods, see Ward, Col 1 lines 5-36)

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McTamaney et al. (USPN 4408943) in view over (Devehat (PG/PUB 2004/0099336) in view over Crampton (PG/PUB 20050166413 in view over Guillard (USPN 6114975) in view over Thibault et al. (PG/PUB 20020117609) in view over Pryor (USPN 6163946)
As per claim 3, McTamaney teaches the marine loading arm according to claim 1, wherein the coupling [[is articulated with three degrees of rotational freedom]] relative to the movable end of the fluid transfer line, and wherein the control device further comprises:
  Crompton teaches an articulated manipulator arm having an end effector (e.g. analogous to coupler) having three degrees of freedom relative to a base (e.g. fluid transfer line) (ABSTRACT, Figures 1-8)
at least one additional actuator for controlling movement of the coupling in at least one of the three rotational degrees of freedom, the at least one additional actuator comprising an electric motor (Figure 1, supra claim 1 e.g. see effector controlled motors)
 Therefore, at the time the invention was made, one of ordinary skill in the art adapting the coupling element of McTamaney, as modified (e.g. providing a coupler configured to engage a target object, Col 8 lines 12-18), to the teachings of Crompton (e.g. finely controlling the end effector/coupler utilizing at least an additional electric motor), would achieve an expected and predictable result of independently controlling the coupler motion relative to controlling the motion of the articulated arm for precisely positioning the end coupler proximate to the target object. 
However, McTamaney, as modified, does not expressly teach the limitations as described below. Thibault teaches:
means for providing information on the angular orientation of the
coupling (0004 e.g. pendulum sensor) ; and
means for providing information on the angular orientation of the
target duct (0004 e.g. pendulum sensor)
 0Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Thibault (e.g. utilizing a pendulum sensor to provide angular orientation), to the teachings of McTamaney (e.g. automatically positioning couplers together based upon obtaining position information), would achieve an expected and predictable result via combining said elements using known methods, namely adapting the coupler and target duct to integrate a pendulum sensor.  In particular, one of ordinary skill in the art adapting the position data, as per McTamaney, to further include angular orientations of the couplers/target duct, would achieve an expected and predictable result via automatically placing the coupler/target duct within a vicinity for enabling automatic coupling.
          However, McTamaney, as modified, does not expressly teach the limitations as described below.  McTamaney, in view over Pryor, teaches:
wherein the calculating means is adapted to calculate, on the basis of the information on the angular orientation of the coupling and on the angular orientation of the target duct, control instructions for the at least one additional actuator in order to make the angular orientation of the coupling in the position for connection corresponding to the angular orientation of the target duct (supra0, Pryor e.g. see Figure 3a, Figure 3b, Figure 4a, Figure 4b for controlling an additional actuator for coupling the ends together based upon position data, see also McTamaney, as modified by Thibault for obtaining angular orientations of a source and target coupler/duct)
 Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of McTamaney, as modified (e.g. utilizing angular orientation data for positioning a coupler to a target duct based upon receiving said position data per coupler and target duct and further associated with an additional actuator integrated with the coupler), to the teachings of Pryor (e.g. controlling an additional actuator to mate a coupler with a target based upon orientation data), would achieve an expected and predictable result of controlling the effector/coupler to automatically engage with a target object.  Since controlling the effector independent of the other arm components enables fine position control, an improved invention is realized. 

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McTamaney et al. (USPN 4408943) in view over (Devehat (PG/PUB 2004/0099336) in view over Crampton (PG/PUB 20050166413 in view over Peterson et al. (PG/PUB 2001/0020663) in view over Chandler (USPN 4475163)
Ass per claim 12, McTamaney teaches a marine loading arm comprising:
0[[at least one fluid transfer line having a fixed line end fixed to a base and a moveable line end provided with a coupling adapted for connection to a target duct, the loading arm comprising three separate articulations for providing the coupling having at least three degrees of freedom relative to the base]] (supra claim 1)
a control device for controlling the movement and positioning of the coupling, the control device comprising at least three actuators, 1[[each actuator comprising an electric motor which is positioned at a respective articulation to]] control movement of the coupling in a corresponding degree of freedom and is provided at an articulation of the loading arm that provides  the corresponding degree of freedom; (supra claim 1)
                          0Devehat teaches at least one fluid transfer line having a fixed line end fixed to a base and a moveable line end provided with a coupling adapted for connection to a target duct, the coupling having at least three degrees of freedom relative to the base (ABSTRACT, Figure 1).
                   Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of McTamaney (e.g. automatically controlling an articulated arm to join source and destination couplers), to the teachings of Devehat (e.g. joining a source coupler to a target duct via a transfer line having a fixed line), would achieve an expected and predictable result via combining said elements using known methods.  Whether a coupler is coupled to a fixed or floating target coupler, an improved invention is realized via accounting for marine loading/unloading configurations while improving stability via a guide cable.
            1However, McTamaney, as modified by DeVehat, does not expressly teach the electric motors.  Crompton et al. teaches an articulated arm providing three degrees of freedom and further comprising electric motors per joint (supra claim 1).  McTamaney teaches an articulated arm for coupling the ends of fluid lines utilizing actuators (Col 7 lines 41-67, Col 8 lines 3-67).
             Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of McTamaney, as modified by Devehat (e.g. automatically coupling a source coupler to a target duct based upon position data), to the teachings of Crompton (e.g. controlling the motion of an articulated arm utilizing electric motors), would achieve an expected and predictable result via adapting the articulated arm of McTamaney, as modified by Devehat, to integrate independently controlled electric motors for enabling an articulated arm to position an object within multiple degrees of freedom.  
               However, McTamaney, as modified, does not expressly teach the limitations as described below.  McTamaney, in view over Chandler teaches:
wherein the means for providing information on the positioning of the coupling relative to the target duct comprises a cord which is tensioned between the coupling and the target duct using a reel, and at least one of a cord angle sensor and an unwound cord length sensor (Chandler. ABSTRACT, Figure 6A, Col 2 lines 36-55)
Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Chandler (e.g. calculating the an unwound cord length via a sensor), to the teachings of McTamaney as modified by Devehat (e.g. utilizing a guide cable between a coupler and target duct), would achieve an expected and predictable result of determining the relative distance between the coupler and target duct for enabling a homing operation.  Since measuring the length of unwound cord relative to a duct provides a means for determining a relative position, an improved invention is realized based upon determining a proximity between the coupler and target duct in light of a need to acquire positional data for enabling automatic homing. 


As per claim 13, McTamaney teaches the marine loading arm according to claim 12 but does not teach the limitations as described below.  McTamaney teaches wherein the control device further comprises calculating means for (a) calculating the positioning of the coupling relative to the target duct on [[the basis of the information on the positioning]] of the coupling relative to the target duct, (b) calculating control instructions for each of the actuators which will result in movement of the coupling toward the target duct, (c) applying said control instructions to the actuators to bring the coupling toward the target duct, and (d),  repeating steps (a) - (c) as necessary until the coupling is located in a position for connection to the target duct, supra claim 1.
   McTamaney, as modified by Devehat, teaches utilizing positional data between a coupler and target duct for automatically coupling the coupler to the target duct, wherein a guide cable us utilized between the coupler and target duct, supra claim 1.  Chandler teaches a means for outputting positional data (e.g. unwound cable length) for determining a length of unwound cable. 
    Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Chandler (e.g. calculating a length of unwound cable from a source reel), to the teachings of McTamaney as modified by Devehat (e.g. utilizing a guide cable from a coupler to a target duct), to the teachings of McTamaney (e.g. automatically performing a homing operation given the distance between a coupler and target duct), would achieve an expected and predictable result via utilizing the unwound cable length in place as positional data for performing a homing operation.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117